Jones, Judge:
This claim was filed before the Attorney General of West Virginia on December 21,1966 and the claimant’s testimony was taken at a hearing held on November 2, 1967. No evidence was offered by the respondent.
The claimant was not represented by counsel.
This claim is for damages to a 1960 Chevrolet automobile owned by the claimant and being driven by him over State Route No. 25/6 in the City of Dunbar on October 7, 1966. It appears from the evidence that the rock-base road was deeply rutted and generally in a bad state of repair. The claimant’s car dropped into a hole in the road and hit a washed-out manhole cover, not readily visible, impaling the car and causing it to come to an abrupt and violent stop, damaging the frame and other parts. There is no evidence that the claimant was guilty of any act or omission that contributed to the damages sustained.
An estimate of repair in the amount of $125.73 was obtained by the claimant, but thereafter it was determined that repairs were impractical and the car was sold for junk.
It is our opinion that the claimant has proven his case by a preponderance of the evidence and that this claim in equity and good conscience should be paid by the State of West Virginia.
It is, therefore, the judgment of the Court that the claimant, Marshall Neeley, should recover, and he is hereby awarded the sum of $125.73.